Per curiam.
Respondent Robert K. Hudnall has petitioned for voluntary surrender of his license to practice law in the State of Georgia. Respondent Hudnall has admitted violations of multiple standards described in State Bar Rule 4-102. In view of the Review Panel’s recommendation that the surrender of his license be accepted, it is directed that he be allowed to surrender it. Voluntary surrender of a license is tantamount to disbarment. Consequently, respondent must comply with reinstatement procedures of the State Bar of Georgia in effect at the time of any reinstatement petition before reinstatement will be considered.
Application for voluntary surrender of license is granted.

All the Justices concur.